MEMORANDUM DECISION
                                                                                FILED
      Pursuant to Ind. Appellate Rule 65(D),                                Apr 30 2018, 7:23 am
      this Memorandum Decision shall not be
                                                                                CLERK
      regarded as precedent or cited before any                             Indiana Supreme Court
                                                                               Court of Appeals
      court except for the purpose of establishing                               and Tax Court

      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Mark Small                                               Curtis T. Hill, Jr.
      Indianapolis, Indiana                                    Attorney General of Indiana
                                                               Chandra K. Hein
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Deandre Barnum,                                          April 30, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               48A02-1707-CR-1641
              v.                                               Appeal from the Madison Circuit
                                                               Court
      State of Indiana,                                        The Honorable David A. Happe,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               48C04-1606-F1-1175



      Mathias, Judge.

[1]   Deandre Barnum (“Barnum”) pleaded guilty to Level 3 felony aggravated

      battery and Level 4 felony unlawful possession of a firearm by a violent felon in


      Court of Appeals of Indiana | Memorandum Decision 48A02-1707-CR-1641 | April 30, 2018         Page 1 of 6
      Madison Circuit Court. Sentencing was left to the discretion of the trial court,

      and Barnum received fourteen years executed in the Department of Correction

      (“DOC”) for the aggravated battery and ten years for the unlawful possession of

      a firearm, for an aggregate sentence of twenty-four years. Barnum now appeals

      and argues that his sentence is inappropriate in light of the nature of the offense

      and the character of the offender.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On June 5, 2016, Rodrico Malone solicited a date from backpage.com—“an

      application on Craigslist which focuses on ‘dating’ but also has been involved in

      prostitution.” Appellant’s App. Vol. 3, p. 23. Barnum accompanied two

      females, Kyle Buczek and Ashtin McGregor, to Malone’s house “so that

      McGregor could have sex” with Malone. Id. After dropping McGregor off,

      Barnum parked his vehicle nearby and waited for her to come back out. When

      McGregor came back to Barnum’s vehicle, she complained that Malone “had

      been rough with her and that he had put a gun to her head.” Id.


[4]   Barnum was not happy, and after stopping by McGregor’s home, he gave each

      of the two women instructions and proceeded back to Malone’s. McGregor

      stayed in the car while Buczek went to the door to lure Malone out of the

      house. Buczek did as Barnum requested, and when Malone opened the door

      Barnum fired several shots at Malone, hitting him in the leg once.



      Court of Appeals of Indiana | Memorandum Decision 48A02-1707-CR-1641 | April 30, 2018   Page 2 of 6
[5]   Barnum was apprehended by officers later that day, and during a pat down

      search officers found marijuana. Four days later Barnum was charged with

      Level 1 felony attempted murder, Class A misdemeanor possession of

      marijuana, and Class B misdemeanor possession of marijuana. On July 1, the

      State amended the charging information to include Level 4 felony unlawful

      possession of a firearm by a serious violent felon.


[6]   On May 22, 2017, the State again amended the charging information, this time

      to include Level 3 felony aggravated battery and an enhancement for the use of

      a firearm in commission of the offense. A jury trial commenced on May 23, and

      on the second day of trial, Barnum pleaded guilty to Level 3 felony aggravated

      battery and Level 4 felony unlawful possession of a firearm by a serous violent

      felon. The State dismissed the remaining charges.


[7]   On June 26, 2017, the trial court sentenced Barnum to fourteen years executed

      in the DOC for the aggravated battery and ten years executed for the unlawful

      possession for an aggregate sentence of twenty-four years.


[8]   Barnum now appeals his sentence.


                                     Discussion and Decision
[9]   Barnum argues that the imposition of the aggregate twenty-four-year sentence is

      inappropriate. Specifically, Barnum contends that his enhanced sentence is

      inappropriate because he was a “moderate risk to reoffend,” and “[t]here was

      nothing indicated by the trial court that marked this offense as heinous.”

      Appellant’s Br. at 10. We disagree with Barnum’s conclusion.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1707-CR-1641 | April 30, 2018   Page 3 of 6
[10]   Indiana Appellate Rule 7(B) provides that “[t]he Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” In conducting our review, “[w]e do not look

       to determine if the sentence was appropriate; instead we look to make sure the

       sentence was not inappropriate.” Conley v. State, 972 N.E.2d 864, 876 (Ind.

       2012). “[S]entencing is principally a discretionary function in which the trial

       court’s judgment should receive considerable deference.” Cardwell v. State, 895

       N.E.2d 1219, 1222 (Ind. 2008). Thus, although we have the power to review

       and revise sentences, the principal role of appellate review should be to attempt

       to “leaven the outliers, and identify some guiding principles for trial courts and

       those charged with improvement of the sentencing statutes, but not to achieve a

       perceived ‘correct’ result in each case.” Id. at 1225. It is Barnum’s burden on

       appeal to establish that his sentence is inappropriate. Grimes v. State, 84 N.E.3d

       635, 645 (Ind. Ct. App. 2017), trans. denied.


[11]   When considering the nature of the offense, we observe that “the advisory

       sentence is the starting point the Legislature selected as appropriate for the

       crime committed.” Pierce v. State, 949 N.E.2d 349, 352 (Ind. 2011). The

       advisory sentence for a Level 3 felony is nine years, with a sentencing range of

       three to sixteen years. Ind. Code § 35-50-2-5. And the advisory sentence for a

       Level 4 felony is six years, with a sentencing range of two to twelve years. Ind.

       Code § 35-50-2-5.5 Thus, Barnum was ordered to serve five years above the




       Court of Appeals of Indiana | Memorandum Decision 48A02-1707-CR-1641 | April 30, 2018   Page 4 of 6
       advisory for the Level 3 felony and four years above the advisory for the Level 4

       felony.


[12]   Regarding the nature of the offense here, Barnum used a woman to lure Malone

       out of his home. He then fired several shots at Malone, ultimately striking him

       in the leg and causing serious injury. Moreover, Barnum was on drugs at the

       time he shot Malone, and he was on probation when he committed the offense.

       Although there may have been no mention by the trial court that the offense

       was particular heinous, see Appellant’s Br. at 13, we find that it was.


[13]   We acknowledge that some of the factors above do not directly relate to the

       charges Barnum pleaded guilty to, however, “it is not necessary for a trial court

       to turn a blind eye to the facts of the incident that brought the defendant before

       them.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013); see also Anglemyer v.

       State, 868 N.E.2d 482, 492 (Ind. 2007) (holding the “circumstances of the crime

       as well as the manner in which the crime is committed” are proper aggravating

       factors for a trial court to consider). Simply put, the nature of the offense does

       not support a finding that Barnum’s enhanced sentence was inappropriate.


[14]   Barnum’s character also does not convince us that an enhanced sentence was

       inappropriate here. He is a twenty-two-year-old man with convictions for

       battery, intimidation, dealing in a narcotic drug, possession of a narcotic drug,

       carrying a handgun without a license, and possession of marijuana. And this is

       his second felony conviction. Further, Barnum has violated probation on




       Court of Appeals of Indiana | Memorandum Decision 48A02-1707-CR-1641 | April 30, 2018   Page 5 of 6
       several occasions, and he has failed to go a full year without committing a new

       criminal offense since he turned eighteen.


[15]   Despite Barnum’s previous contact with the criminal justice system and the

       police power of the State, he was not deterred from committing the instant

       offense. Therefore, we cannot conclude that the trial court’s decision to impose

       an enhanced twenty-four-year aggregate sentence here is an “outlier” that

       should be reversed under our constitutional authority to review and revise

       sentences. Caraway v. State, 977 N.E.2d 469, 473 (Ind. Ct. App. 2012), trans.

       denied.


                                                 Conclusion
[16]   Based on the facts and circumstances before us, we conclude that Barnum has

       not met his burden of persuading us that his twenty-four-year aggregate

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender. Accordingly, we affirm.


       Najam, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1707-CR-1641 | April 30, 2018   Page 6 of 6